Citation Nr: 1241749	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  04-07 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of heart disease, stroke, and kidney failure. 

2.  Entitlement to service connection for residuals of bilateral below the knee amputations, secondary to ischemia, caused by heart disease. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1994.  He did not serve in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In October 2005, the Veteran presented testimony before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is contained in the claims folder. 

In a January 2006 decision, the Board denied the claims on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2006, the Court granted a Joint Motion to vacate and remand the Board's decision.  The Joint Motion directed the Board to discuss whether the evidence was sufficient to warrant a medical examination or opinion regarding the etiology of the appellant's conditions.  

In a January 2008 decision, the Board again denied the claims of entitlement to service connection for residuals of heart disease, stroke, and kidney disease, and residuals of bilateral below the knee amputations, secondary to ischemia, caused by heart disease. 

The Veteran appealed to the Court, and in March 2009, the Court again granted a Joint Motion to vacate and remanded the Board's decision.  The Joint Motion found that the Board did not provide an adequate statement of reasons or bases for its determinations, and, in essence, again directed the Board to discuss whether the evidence was sufficient to warrant a medical examination or opinion regarding the etiology of the appellant's conditions.  In August 2009, the Board remanded the claims to afford the Veteran a VA examination.  In 2009 and 2011, the Board sought additional medical opinions through the Veterans Health Administration (VHA). 

In December 2011, the Board again denied entitlement to service connection for residuals of heart disease, stroke, and kidney disease, and residuals of bilateral below the knee amputations, secondary to ischemia, caused by heart disease.  The appellant again appealed, and in September 2012, the Court granted a joint motion for remand.   

The issues of entitlement to service connection for gastroesophageal reflux disease and Barrett's esophagus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The parties to the December 2011 joint motion for remand found that the Board's reliance on a May 25, 2011, VHA medical opinion was inappropriate when that author of that opinion did not consider certain documents from the University of North Carolina (UNC) which actually were of record at the time of that physician's review.  While the Board acknowledges that some records from the appellant's June 2002 admission to UNC Chapel Hill are in Volume I of the claims file, given the May 2011 physicians' reference to a two month stay at UNC Chapel Hill, and given the representative's statement that the appellant was discharged from UNC Chapel Hill on August 22, 2002, it is likely that numerous records from that term of stay have yet to be secured.  Hence, further development is required.

Future development will also be in order given the concerns raised by the representative in a November 2012 letter to the Board concerning an April 2011 VHA opinion.  The challenges raised to both VHA opinions will be the subject of future VHA opinion requests.  Given, however, the need for the records outlined below to be secured before any further VHA action, further development must be deferred pending completion of the action ordered in this remand.

Accordingly, the case is REMANDED for the following action:

The RO must contact the University of North Carolina at Chapel Hill and request that they provide copies of all medical records associated with the appellant's hospitalization from June 16 to August 22, 2002.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).





